Case: 19-30922     Document: 00515888936          Page: 1    Date Filed: 06/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           June 7, 2021
                                   No. 19-30922
                                                                         Lyle W. Cayce
                                                                              Clerk

   Jarvis Brown,

                                                            Plaintiff—Appellant,

                                       versus

   Orleans Parish Sheriff Office; Marlin N. Gusman,
   Sheriff; Orleans Parish District Attorney’s Office; Leon
   A. Cannizzaro, Jr., District Attorney; New Orleans Police
   Department; Ronald Serpas, New Orleans Police Department Chief;
   H. Cantrell, Orleans Parish Criminal Court Magistrate Judge; et al.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-12432


   Before Jones, Costa, and Wilson, Circuit Judges.
   Per Curiam:*
          Jarvis Brown, Louisiana prisoner # 710737, has filed a motion for leave
   to proceed in forma pauperis (IFP) on appeal from the district court’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30922      Document: 00515888936           Page: 2     Date Filed: 06/07/2021

                                     No. 19-30922


   dismissal of his pro se 42 U.S.C. § 1983 complaint as frivolous. By moving
   to proceed IFP in this court, Brown challenges the district court’s
   certification that his appeal is not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997). Our inquiry “is limited to whether the
   appeal involves legal points arguable on their merits (and therefore not
   frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citations omitted).
          With the benefit of liberal construction, Brown’s arguments that he is
   financially eligible, that he is illegally imprisoned, and that he is being denied
   access to the courts in this appeal fail to demonstrate a nonfrivolous issue for
   appeal with respect to the district court’s dismissal of his complaint and
   denial of injunctive relief pursuant to Heck v. Humphrey, 512 U.S. 477 (1994).
   See Clarke v. Stalder, 154 F.3d 186, 189-91 (5th Cir. 1998) (en banc); Hamilton
   v. Lyons, 74 F.3d 99, 102 (5th Cir. 1996). He has abandoned any claims raised
   in objections to the report and recommendations. See Yohey v. Collins, 985
   F.2d 222, 224-25 (5th Cir. 1993).
          Accordingly, Brown has failed to show that his appeal involves any
   arguably meritorious issues. See Howard, 707 F.2d at 220-21. His IFP motion
   is therefore DENIED and the appeal is DISMISSED as frivolous. See
   Baugh, 117 F.3d at 202 & n.24; 5th Cir. R. 42.2.
          This dismissal and the dismissal of Brown’s complaint in the district
   court count as strikes under 28 U.S.C. § 1915(g). See Adepegba v. Hammons,
   103 F.3d 383, 388 (5th Cir. 1996), abrogated in part on other grounds by Coleman
   v. Tollefson, 575 U.S. 532, 537 (2015). Brown is WARNED that if he
   accumulates three strikes, he will not be able to proceed IFP in any civil action
   or appeal filed while he is incarcerated or detained in any facility unless he is
   under imminent danger of serious physical injury. See § 1915(g).




                                           2